Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. To advance prosecution, the examiner recommends further limiting how the coil is covered and the orientation/direction from the ground/bottom of the vehicle.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 16, 21, and 22 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asai (USPGPN 20190341817).
Independent Claim 12, Asai discloses an energy storage device for a motor vehicle (¶’s [01, 02] & abstract makes it clear that the vehicle body is the housing for the energy storage 
Dependent Claim 16, Asai discloses the coil device has a magnetically conductive support, by which it is fastened to the housing (ferrite 43 is fastened to housing via 13, which being a metal bolt, is inherently and/or obviously magnetically conductive as well).
Dependent Claim 21, Asai discloses a motor vehicle including an energy storage device according to claim 12 (¶’s [01, 02] & abstract makes it clear that there is a motor vehicle having an energy storage device).
Claim 22, the energy storage device is arranged in the underbody of the motor vehicle and/or extends at least in sections between two wheel axles of the motor vehicle (see Fig. 1, which is described as the underbody of the vehicle).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (USPGPN 20190341817) in view of Widmer et al (USPGPN 20150170833).
Dependent Claims 13-15, Asai teaches a coil device where voltage can be induced via the magnetic field (coil described for induction, as described above).
Asai is silent to the coil device has at least one circular conductor track (with respect to [wrt] Claim 13), the conductor track is formed from a copper sheet and/or a copper-mesh material (wrt Claim 14), and a second conductor track is provided, which is guided in directions opposite the first conductor path (wrt Claim 15).
Widmer teaches the coil device has at least one circular conductor track (see Figs. 4-5D, & 8A-27C, which show at least one circular conductor track of the coil), the conductor track is formed from a copper sheet and/or a copper-mesh material (¶[122] describes the coils 320 & 330 of Figs. 17A, 17B, & 25-26D of having at least 1 turn [i.e. could have a single turn], where a single turn coil as shown in the Figs. is what one having ordinary skill in the art would call a sheet, while ¶[117] describes this sheet coil as being made of copper), and a second conductor track is provided, which is guided in directions opposite the first conductor path (Figs. 8A, 8B, 10, 13A-17B, & 25-27C).  Widmer teaches the tracks shown in Fig. 8A provide optimum space utilization and good performance (¶[104]).
It would have been obvious to a person having ordinary skill in the art to modify Asai with Widmer to provide improved space utilization and performance.
Claim 20, Asai is silent to the protective element is made of a diamagnetic, paramagnetic or magnetically neutral material (does not disclose the type of material)
Widmer teaches the protective element is made of a diamagnetic, paramagnetic or magnetically neutral material (plastic is magnetically neutral; ¶’s [88-90]). One having ordinary skill in the art understands that plastic material is more pliable and resilient than metal materials (able to take more dents and not affected by rust from things like salt which is picked up while driving), which would serve to improve the durability of the protective element.
It would have been obvious to a person having ordinary skill in the art to modify Asai with WIdmer to provide improved durability.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Kaczmar et al (USPGPN 20160270271), as evidenced by Widmer, the German PTO NPL document (filed 24-4-2017 by examiner Konrad Herrmann, NPL filed with the 2-6-2019 IDS), hereinafter Herrmann, Dalmia et al (USPGPN 20110291789), Kim et al (USPGPN 20150054455), and Hur et al (USPGPN 20180006366)
Dependent Claims 17 and 18, 
Asai is silent to the support is formed from an elastically deformable substrate material with ferrite admixtures, the substrate material is an elastomer.
Kaczmar teaches the support is formed from an elastically deformable substrate material with ferrite admixtures, the substrate material is an elastomer (¶[58] describes a substrate 1 [of the only figure] with both thermoplastic rubber, i.e. elastomer, with an admixture of ferrite for a system which absorbs electromagnetic waves, i.e. similar to inductive power transfer). Herrmann provides evidence that elastically deformable substrates perform the desire of Widmer to protect elements from mechanical damage (see page 5 of the NPL document, citing ¶[89] of Widmer). 
It would have been obvious to a person having ordinary skill in the art to modify Asai with Kaczmar to provide improved protection from damage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859